Citation Nr: 0114214	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to basic eligibility for nonservice connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from March 1945 to October 
1945, with 146 days of time lost due to confinement.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO), which determined that the appellant 
was ineligible for nonservice-connected disability pension 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran had total service of 231 days, with time lost 
of 146 days due to confinement.

3.  The veteran is not shown to have 90 days of qualified 
active service.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. § 1521 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 3.15, 3.102, 3.203 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The Statement of the Case provided to 
the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied, and the Board will proceed with 
a disposition on the merits.

The veteran essentially contends that he is eligible for 
nonservice connected pension benefits.  According to the law, 
nonservice connected pension benefits are generally available 
for qualifying veterans of a period of war.  See 38 U.S.C.A. 
§ 1521(a) (West 1991).  A veteran is entitled to such pension 
benefits if the veteran served for 90 days or more during a 
period of war; if the veteran served during a period of war 
and was discharged from service due to a service connected 
disability; if the veteran served for a period of 90 
consecutive days which began or ended during a period of war; 
or if the veteran served for a total of 90 days of service 
during more than one period of war.  See 38 U.S.C.A. 
§ 1521(j).  Qualifying service is the total period of active 
service, exclusive of time spent on furlough, on unpaid 
absence without leave, under arrest without acquittal, in 
desertion, or while undergoing court martial.  See 38 C.F.R. 
§ 3.15 (2000).  See also 38 C.F.R. § 3.203 (evidence of 
service for the purpose of establishing entitlement to 
pension benefits). 

A review of the record discloses that the veteran had active 
service from March 6, 1945 to October 23, 1945.  However, the 
veteran's Enlisted Record and Report of Separation shows that 
the veteran had time lost of 146 days.  A Request for Army 
Information, dated May 1946, states that the veteran was 
confined from April 27, 1945 to September 19, 1945.  This 
information was confirmed in a VA Form 00-3101a, dated August 
1985, which stated that the veteran had service of less than 
90 days.  An October 1946 decision by the Board, concluding 
that the veteran was entitled to a readjustment allowance 
because the veteran's time lost was not due to unauthorized 
absence without pay, is also of record.  

In this case, the Board finds that the veteran did not have 
90 days or more of qualifying service.  The veteran's total 
period of active service, March 6, 1945 through October 23, 
1945, totaled 231 days of service.  However, the veteran also 
had time lost of 146 days.  Thus, the veteran only had 85 
days of qualifying service for purposes of nonservice 
connected pension benefits.  Further, even if the May 1946 
Board decision found that the veteran had service for 
purposes of eligibility for a readjustment allowance, the 
veteran is not eligible for nonservice connected pension 
benefits.  The benefit granted by the Board in 1946 is 
separate and distinct from nonservice connected pension 
benefits.  The 1946 Board decision is limited to the 
veteran's eligibility for a readjustment allowance, 
specifically, whether the veteran's time lost was due to 
unauthorized absence without leave and with forfeiture of 
pay.  As the veteran was confined in jail for the period of 
time lost, the Board decision is not relevant as to the issue 
of eligibility for nonservice pension benefits.  Accordingly, 
the Board concludes that the veteran is not entitled to 
nonservice connected pension benefits.  


ORDER

Entitlement to nonservice connected disability pension 
benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

